                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-CV-62175-BLOOM/VALLE

PATRICIA KENNEDY,

       Plaintiff,

       v.

BONOM ENTERPRISES, INC.,

      Defendant.
______________________________/

              ORDER ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

       THIS MATTER is before the Court upon Plaintiff Patricia Kennedy’s Verified Application

for Attorney’s Fees, Costs, Expert Witness Fees, and Litigation Expenses and Memorandum of

Law (the “Motion”). (ECF No. 18). United States District Judge Beth Bloom referred the Motion

to the undersigned for disposition pursuant to 28 U.S.C. § 636. (ECF No. 20). The undersigned

has reviewed the Motion, Defendant’s response (ECF No. 23), and Plaintiff’s reply (ECF No. 25)

and is otherwise duly advised in the matter. For the reasons set forth below, it is hereby ORDERED

AND ADJUDGED that the Motion be GRANTED IN PART AND DENIED IN PART and

Plaintiff be awarded $4,520 in attorney’s fees.

                               I. PROCEDURAL BACKGROUND

       On September 14, 2018, Plaintiff filed a Complaint alleging that Defendant’s website

violated the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), for failing to

comply with 28 C.F.R. § 36.302(e). (ECF No. 1). Defendant filed its Answer to the Complaint

on October 30, 2018, and the case settled six days later. (ECF Nos. 13, 14). Thereafter, Plaintiff

filed the instant Motion seeking attorney’s fees, paralegal fees, and litigation expenses. (ECF No.
18). Specifically, Plaintiff seeks $7,308 in attorney’s fees, $69 in paralegal fees, and $600 in

litigation expenses. Id. at 12. Defendant opposes Plaintiff’s Motion, arguing that Plaintiff’s

requested hourly rate of $420 per hour is unreasonable. (ECF No. 23 at 1-5). Additionally,

Defendant argues that the amount of time Plaintiff’s counsel (“Counsel”) billed is unreasonable as

Counsel has represented Plaintiff in numerous lawsuits using nearly identical complaints. Id. at 5.

Lastly, Defendant argues that Plaintiff cannot recover any of the paralegal’s fees as the paralegal

performed clerical tasks, and that Plaintiff fails to articulate an adequate basis for recovery of her

expert’s fees. Id. at 8-11. The Motion is ripe for adjudication.

                     II. PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

       A. Attorney’s Fees

       Under the “American Rule,” litigants are not entitled to an award of attorney’s fees for

prevailing in litigation “unless a statute or contract provides otherwise.” Marx v. Gen. Revenue

Corp., 568 U.S. 371, 382 (2013) (quoting Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242,

253 (2010)); see also In re Martinez, 416 F.3d 1286, 1288 (11th Cir. 2005). Plaintiff moves for

recovery of her fees and litigation expenses under 42 U.S.C. § 12205, which permits a prevailing

party in an ADA action to recover its attorney’s fees, costs, and litigation expenses. 1 (ECF No. 18

at 2); see also 42 U.S.C. § 12205. Specifically, § 12205 provides:

       In any action or administrative proceeding commenced pursuant to this chapter, the
       court or agency, in its discretion, may allow the prevailing party, other than the
       United States, a reasonable attorney’s fee, including litigation expenses, and costs,
       and the United States shall be liable for the foregoing the same as a private
       individual.




1
 Plaintiff moved for recovery of her costs under 28 U.S.C. §1920 in a separate motion, which has
been resolved by the District Judge. See (ECF Nos. 19, 24, 26, 27).


                                                  2
       Here, Plaintiff obtained a consent decree against Defendant, rendering Plaintiff the

prevailing party in the litigation. Am. Disability Ass’n, Inc. v. Chmielarz, 289 F.3d 1315, 1319

(11th Cir. 2002) (observing that a consent decree is clearly sufficient to make a plaintiff the

prevailing party in ADA litigation); Hansen v. Deercreek Plaza, LLC, 420 F. Supp. 2d 1346, 1352

(S.D. Fla. 2006) (stating “by virtue of the Consent Decree, [p]laintiff here was clearly the prevailing

party”); see also (ECF No. 17) (Order approving Stipulation and Consent Decree). Accordingly,

Plaintiff may recover reasonable attorney’s fees and litigation expenses under § 12205. The

undersigned next considers whether the fees requested are reasonable.

       B. The Lodestar Method of Determining Reasonable Fees

       Courts in the Eleventh Circuit use the “lodestar” method to calculate the value of an

attorney’s services. Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988).

Under the lodestar method, a court first determines the reasonable rate of an attorney’s services and

then determines if the amount of hours expended by counsel was reasonable. Id. at 1299-1302. “A

reasonable hourly rate is the prevailing market rate in the relevant legal community for similar

services by lawyers of reasonably comparable skills, experience, and reputation.” Id. at 1299

(citation omitted). The relevant legal community is “the place where the case is filed.” ACLU of

Ga. v. Barnes, 168 F.3d 423, 437 (11th Cir. 1999) (citation omitted). Additionally, “In determining

what is a ‘reasonable’ hourly rate and what number of compensable hours is ‘reasonable,’ the court

is to consider the 12 factors enumerated in Johnson v. Georgia Highway Express, Inc., 488 F.2d

714 (5th Cir. 1974).” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008). 2 The



2
  The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of the
questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion of
employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the
fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
amount involved and the results obtained; (9) the experience, reputation, and ability of the


                                                  3
movant “bears the burden of producing satisfactory evidence that the requested rate is in line with

prevailing market rates,” and “[s]atisfactory evidence at a minimum is more than the affidavit of

the attorney performing the work.” Norman, 836 F.2d at 1299.

       When determining whether the amount of hours expended by counsel was reasonable, the

court “must deduct time spent on discrete and unsuccessful claims.” Id. at 1302. (citing Hensley

v. Eckerhart, 461 U.S. 424, 435 (1983)). Further, where a court finds the number of hours claimed

by counsel is unreasonably high, the court may conduct an hour-by-hour analysis or reduce the

requested hours with an across-the-board cut, but not both. Bivins, 548 F.3d at 1350 (citation

omitted). Courts need not become “green-eyeshade accountants.” Fox v. Vice, 563 U.S. 826, 838

(2011). The essential goal for the court is to “do rough justice, not to achieve auditing perfection.”

Id.

               1.      Reasonable Hourly Rates

                       a. Plaintiff’s Counsel

       In accordance with the lodestar method, the undersigned first evaluates whether the rates

submitted by Counsel are reasonable for the South Florida legal market. Plaintiff requests fees

based on a rate of $420 per hour for her Counsel. (ECF No. 18 at 2-12). In support of her request,

Plaintiff provided Counsel’s resume and billing records, (ECF Nos. 18-1, 18-8), and various

documents evidencing the rates charged by other attorneys in ADA cases in the Southern and

Middle districts of Florida and the Western district of Texas, (ECF Nos. 18-2;19-3; 18-4; 18-5; 18-

6; 18-7). Plaintiff acknowledges that Counsel’s rates have ranged from $300 to $420 per hour.

(ECF No. 18 at 2).



attorneys; (10) the “undesirability” of the case; (11) the nature and length of the professional
relationship with the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717-19,
abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989).


                                                  4
       Here, the undersigned concludes that Counsel has been licensed to practice law in Florida

since 1973. (ECF No. 18-1). Counsel’s practice involves general civil litigation with a focus on

labor and employment law. Id. Counsel “has represented the Plaintiff in numerous other actions

over the years, and has a continuing relationship with the client.” (ECF No. 18 at 11). Counsel

accepted the case on a contingency fee agreement. Id. at 10. In the Southern District of Florida in

similar ADA cases, Counsel has been awarded an hourly rate ranging from $300 to $420 per hour.

See Kennedy v. Fountains of Boynton Assocs., Ltd., No. 16-CV-81902, 2017 WL 5957662, at *3

(S.D. Fla. Nov. 6, 2017), report and recommendation adopted, No. 16-CV-81902, 2017 WL

5956871 (S.D. Fla. Nov. 29, 2017) (Marra, J.) (awarding Counsel $400 per hour); Order, Kennedy

v. 5096 Forest Hill Invs., LLC, 15-CV-81001 (S.D. Fla. Oct. 29, 2015), ECF No. 21 (Rosenberg,

J.) (awarding Counsel $420 per hour); Order, Access for the Disabled, Inc., et al. v. Bear Ice, Inc.,

No. 13-CV-60031 (S.D. Fla. Sep. 18, 2013), ECF No. 27 (Zloch, J.) (awarding Counsel $300 per

hour in a “straight-forward ADA case seeking injunctive relief that ended in a settlement and which

did not present any new or complex legal issues”); Houston v. S. Bay Inv’rs No. 101, LLC, No. 13-

CV-80193, 2013 WL 3874026, at *2 (S.D. Fla. July 25, 2013) (Hurley, J.) (awarding Counsel $420

per hour). Based on the foregoing, the undersigned finds that $400 per hour is a reasonable hourly

rate for Counsel’s services in this case.

                       b. Plaintiff’s Counsel’s Paralegal
       Plaintiff also seeks to recover $115 per hour for work performed by Counsel’s paralegal.

(ECF No. 18 at 8, 10, 12). 3 Plaintiff’s Motion seeks fees for .6 hours of paralegal time but does not

specify what work the paralegal performed that would justify the recovery of fees. See id.


3
  Plaintiff does not provide any information regarding the experience or qualifications of Counsel’s
paralegal as is required by the Local Rules. See (ECF No. 18); see also S.D. Fla. L.R. 7.3(a)(5)(A)
(requiring that a motion for attorney’s fees provide “the identity, experience, and qualifications for
each timekeeper for whom fees are sought”).


                                                  5
Nevertheless, the time records for this case indicate that the paralegal billed .3 for “initial file set

up,” .3 to “file case via CM/ECF,” and .5 to “collate & file fees petition via CM/ECF.” (ECF No.

18-8 at 5). A “court may award fees for the work of paralegals, but only to the extent that [they]

perform work traditionally done by an attorney.” Fountains of Boynton, 2017 WL 5957662, at *4

(internal quotation marks and citation omitted). Here, according to the time entries, the paralegal

performed work that was clerical in nature rather than work traditionally performed by an attorney.

Accordingly, the undersigned finds that Plaintiff should not recover any fees for work performed

by the paralegal.

               2.      Reasonable Hours Expended

       Having determined Counsel’s reasonable hourly rate, the undersigned next determines the

reasonableness of the hours expended by Counsel. Plaintiff requests attorneys’ fees for a total of

17.4 hours. (ECF Nos. 18 at 8; 18-8). Although 17.4 hours of work for this type of action is not

patently unreasonable, the undersigned agrees with Defendant that an across-the-board cut is

appropriate given that counsel routinely represents Plaintiff in similar actions using a nearly

identical Complaint. 4 See Houston, 2013 WL 3874026, at *2 (reducing Counsel’s hours by 35%

where he used “virtually identical complaints in cases filed over the prior two years”). Accordingly,

the undersigned finds that Counsel’s hours be reduced by 35%, resulting in 11.3 hours of

compensable attorney time.




4
 See, e.g., Complaint, Kennedy v. KAWA 340 Biscayne, LLC, et al., No. 18-CV-63161 (S.D. Fla.
Dec. 28, 2018), ECF No. 1; Complaint, Kennedy v. Suresh Patel, d/b/a Scottish Inn, No. 18-CV-
62344 (S.D. Fla. Oct. 2, 2018), ECF No. 1; Complaint, Kennedy v. Sai Shiv, LLC d/b/a St.
Augustine Island Inn, No. 18-CV-62298 (S.D. Fla. Sep. 26, 2018), ECF No. 1; Complaint, Kennedy
v. Ishaan, Inc., No. 18-CV-62145 (S.D. Fla. Sep. 12, 2018), ECF No. 1; Complaint, Kennedy v. G6
Hospitality Properties, LLC, d/b/a Studio 6, No. 18-CV-61847 (S.D. Fla. Aug. 9, 2018), ECF
No. 1.


                                                   6
               3.      Litigation Expenses

       Lastly, Plaintiff requests $600 in litigation expenses for worked performed by Daniel Pezza.

(ECF Nos. 18 at 11-12; 18-8 at 7). Plaintiff’s Motion does not set forth Mr. Pezza’s credentials,

why he should be compensated at a rate of $200 per hour, or why his work was necessary to this

case. See (ECF No. 18). The invoice included with Plaintiff’s Motion indicates that Mr. Pezza

performed 3 hours of work at a rate of $200 per hour. (ECF No. 18-8 at 7). Mr. Pezza’s work is

summarized in a single entry as “[p]erform [i]nitial [i]nvestigation of website, generate photos of

website, [and] send report and photos.” 5 Id. Presumably, Mr. Pezza is Plaintiff’s expert.

       While a court has the discretion to award litigation expenses to a prevailing party in an ADA

action under § 12205, the undersigned denies Plaintiff’s request here based on Plaintiff’s failure to

provide adequate information about Mr. Pezza and his work. See 42 U.S.C. § 12205; see also

Houston, 2013 WL 3874026, at *3 (reducing litigation expenses where Plaintiff failed to allocate

time spent among tasks or advise the court whether other courts have previously found similar

requests reasonable); Fountains of Boynton, 2017 WL 5957662, at *5 (recommending denial of

expert litigation expenses due to “complete lack of information”), report and recommendation

adopted, 2017 WL 5956871; Order, Kennedy v. 5096 Forest Hill Invs., LLC, 15-CV-81001 (S.D.

Fla. Oct. 29, 2015), ECF No. 21 at 7-8 (Rosenberg, J.) (denying Plaintiff’s request for expert fees

due to lack of information).




5
  The undersigned notes that Mr. Pezza’s invoice is addressed to a different attorney—not the
attorney in the instant case—who also regularly represents Plaintiff in ADA matters. (ECF No.
18-8 at 7). See, e.g., Complaint, Kennedy v. SAI Enters., Inc., No. 19-CV-60545 (S.D. Fla. Mar.
1, 2019), ECF No. 1.



                                                 7
                                         CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion (ECF No. 18) be

GRANTED IN PART AND DENIED PART as follows:

       (1) Plaintiff is awarded a total of $4,520 in attorneys’ fees (11.3 hours at a rate of $400 per

          hour) and no paralegal fees.

       (2) Plaintiff’s is not awarded any litigation expenses.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, on March 292019.



                                                      ____________________________________
                                                      ALICIA O. VALLE
                                                      UNITED STATES MAGISTRATE JUDGE
cc: U.S. District Judge Beth Bloom
    All Counsel of Record




                                                 8
